Citation Nr: 1235792	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic gastrointestinal disorder to include ulcerative colitis claimed as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was previously before the Board in July 2010 and May 2011.  The Board remanded the matter in July 2010 in order to afford the Veteran a Travel Board Hearing pursuant to his January 2010 request for such a hearing.  The hearing was conducted in December 2010 and a transcript of the hearing is of record.  Thus, there has been substantial compliance with the Board's July 2010 remand directives.  See Stegall v. West, 11 Vet. App., 268 (1998).  The Board remanded this matter again in May 2011 for additional medical development, namely to afford the Veteran a VA examination.  Although the record shows that the Veteran was afforded a VA examination in October 2011, additional development is required as is discussed in the remand below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In requesting that the Veteran be afforded a VA examination regarding his claim for service connection for a chronic gastrointestinal disorder, to include ulcerative colitis claimed as the result of herbicide exposure, the Board requested that the VA examiner address the question of whether it was at least as likely as not that the Veteran's current intestinal disorder to include ulcerative colitis is aggravated by his service-connected PTSD.  

In rendering his opinion in October 2011, the VA examiner stated that "[I]t is beyond the scope of this examination to determine whether or not the veteran's emotional state could adversely affect the function of his immune system, but a review of the recent medical literate is silent for any direct mechanism as to establishing this as causation for the current medical diagnoses."  Thus, the examiner did not provide the opinion that was requested.  

It appears that the Veteran was afforded a second VA examination to address this aspect of the Veteran's claim.  In this regard, the Board received a VA intestinal examination report dated in August 2012.  It should be noted that this examination report was not followed by a supplemental statement of the case.  See 38 C.F.R. § 19.31.  In any event, in regard to the examination report, the examiner negated a relationship between PTSD and stress and the development of inflammatory bowel disease/ulcerative colitis, but said they could play a role in exacerbations of the disease state in an individual who already has developed the disease.  Although this opinion raises the possibility of a relationship based on aggravation between PTSD and inflammatory bowel disease/ulcerative colitis, it is inadequate to properly decide this case because the opinion is not based on the specific facts of the Veteran's case and does not address the recent amendments made with respect to secondary service connection.  

Effective from October 10, 2006, 38 C.F.R. § 3.310 requires that service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  71 Red. Reg. 52744 - 47 (Sept. 7, 2006).  Because the Veteran filed his claim in 2007, this version of the regulation applies.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination, with the appropriate specialist, to obtain a medical opinion as to whether the Veteran's claimed chronic gastrointestinal disorder to include ulcerative colitis was caused or aggravated (permanently worsened) by the service-connected PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

It is requested that the VA examiner indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's diagnosed intestinal disability is caused or aggravated by his service-connected PTSD.  For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  The VA examiner should consider and discuss the findings contained in the three previous VA examination reports and medical statements, as well as, any other pertinent medical nexus evidence of record. 

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why. 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James l. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


